DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s acknowledgement of the claim interpretations using 112(f) is noted.
Applicant’s amendments and associated arguments filed 5/27/2021 with respect to the 102 and 103 rejections using Seo as the primary reference have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cuddihy et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention..

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "”the sequence of images”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 12, 14, 16, 18, 22, 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuddihy et al. (US 2014/0285216, hereinafter Cuddihy).
Regarding claims 1, 5, 12, 14, 16 and 18, Cuddihy discloses a device 100 for determining a vital sign as seen in figures 1 and 2. An input unit 120 determines a vital sign related signal of at least a body part of a user, from which a vital sign can be derived (par. 0011-012). A body part position determining unit/sensor 125 determines whether the body part is in contact with a support 110 and generates a contact signal indicating whether the body part is in contact with the support, wherein the support supports the body part when the body part is in contact with the support (see abstract, par. 0014). The contact signal is independent of the vital sign related signal. A quality metric setting unit 160 (see figure 2) sets, based on the contact signal, a quality metric for use in determination of the vital sign of the person (step 315, the “reconciled signal” of par. 0025). The quality metric is then sent to a vital sign deriving unit 140 that processes and derives the vital sign from the obtained vital sign related signal and derived from the set quality metric (par. 0025-0026).
Regarding claim 2, the quality metric can only be set when a person moves their hands in contact with the support 110.
Regarding claims 3, 22, 25 and 29, the sensors 120 can be worn (i.e., “wearable”; able to be worn), if so desired by a user. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 6, the produced vital signs are described as “strong, clean and accurate” which the Examiner considers to be equivalent to “reliable” (par. 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy in view of Frei et al. (US 2004/0138580, hereinafter Frei).
Cuddihy, as described above, discloses the applicant’s basic invention but is silent as to signals being within a predetermined range, i.e., percentage, of each other are reliable/high quality. However, Frei discloses a physiological signal monitor (and thus is analogous art to Cuddihy) and teaches that physiological signals within a predetermined range, i.e., percentage, of each other are reliable/high quality (par. 0089). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Cuddihy to consider those signals within a predetermined percentage of each other to also be considered reliable based on the teaching of Frei in order to ensure the quality of the signals and the diagnosis based on the signals.
Claims 8, 9, 13, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy in view of Ferdosi et al. (US 2014/0066795, hereinafter Ferdosi).
Cuddihy, as described above, discloses the applicant’s basic invention but is silent as to sending a signal to a user interface that will result in the user (i.e., an actuator) controlling the position of the support and/or the body part to ensure contact. However, Ferdosi discloses a physiological signal monitor (and thus is analogous art to Cuddihy) and teaches that a signal can be sent to a user interface when a vital sign is deemed as unreliable in order for the user to correct the contact of the sensor/support (par. 0028-0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to modify Cuddihy to send a correction signal as taught by Ferdosi in order to ensure quality of the measured vital sign.
Allowable Subject Matter
Claims 4, 10, 11 and 17 are allowed.
Claims 23, 24, 26, 27, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric D. Bertram/Primary Examiner, Art Unit 3792